Sutton, C. J.
Where the bill of exceptions to a judgment entered on September 26, 1952, sustaining a general demurrer to the petition, shows that it was not tendered to the judge who presided in the cause until October 27, 1952, and so was not tendered within 20 days from the date of the decision complained of, as required by Code (Ann. Supp.) § 6-902 (Ga. L. 1946, p. 734), this court is without jurisdiction to pass upon the writ of error and the same must be dismissed. Wright v. Hardin, 209 Ga. 368 (72 S. E. 2d, 769); Blair v. Blair, 209 Ga. 347 (72 S. E. 2d, 288); State Highway Department v. Crow, 84 Ga. App. 631 (66 S. E. 2d, 770); State Highway Department v. Holloway, 84 Ga. App. 632 (66 S. E. 2d, 775).

Writ of error dismissed.


Felton and Worrill, JJ., concur. ■